DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Response to Amendment
The Amendment filed 4/26/2022 has been entered.  Claims 1, 8, 12, 13, and 21 are amended.  Claim 17 is canceled.  Claims 1-16 and 21-23 remain pending in the application.  Applicant's amendments to the Claims have overcome the 112(b) and 112(d) rejections previously set forth in the Non-Final Office Action mailed 11/26/2021.  The amendments have overcome the objections, except for those listed below.
Response to Arguments
Applicant’s arguments with respect to claims 1 and 21 have been fully considered, but are not persuasive.
Applicant argues the cited prior art does not disclose "dynamically inserting, by the computing device, a metadata payload into the manifest at a position based on the placeholder, the metadata payload customizable at runtime using...an identifier that associates the metadata payload with the client device."
The examiner respectfully disagrees.  Ma teaches inserting metadata into the manifest, such as ADS location information or program identifiers and this is done after metadata indicating upcoming advertisement breaks as well as start and end of each advertisement are added to the manifest (par. 39 and 49, Fig. 1 and 2).  Ma further teaches inserting custom metadata, for example as custom tags (par. 39).  On the other hand, Phillips discloses modifying (customizing) metadata in the manifest file, such that the metadata includes information of media segments encoded at particular bitrate based on buffer characteristics of the client device (par. 3-4).  One of ordinary skill in the art would have found it obvious before the effective filing date of the claimed invention to combine the teachings of Ma and Phillips to customize the metadata at runtime using an identifier that associates the metadata payload with the client device.  The motivation would have been to provide a consistent quality of service to end users.  Further, this would facilitate a more optimal video service throughout the network (Phillips – par. 6).  
Claim Objections
Claim 1 is objected to because of the following informalities:  
In line 3, the examiner recommends to add “, selected” before “by the client device” to improve form.
In line 4, the examiner recommends to delete “, selection” to improve form.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5-9, 13-16, 21, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Ma et al. (US 2014/0150019 A1) in view of Phillips et al. (US 2016/0366202 A1).
Regarding claims 1 and 21, Ma teaches: A method and a manifest manipulator comprising: 
receiving, by a computing device, a manifest for video requested by a client device, the manifest including links to a respectively selected version of the video, selected by the client device from among a plurality of different versions based on conditions detected by the client device [the live stream processor 102 generates manifest files indicating segment retrieval locations for each encoding (par. 33).  The client selects an appropriate encoding for its local network conditions (par. 2, Fig. 1)] 
selecting, by the computing device, a placeholder in the manifest where the placeholder is a trigger to insert a reference to alternate content into the manifest, the alternate content insertable into playback of the video using the reference [The live stream processor 102 replaces the segment URLs associated with advertisements (i.e., segments within advertisement boundaries) in the manifest file with URLs pointing to the segments specified in the advertisement placement response.  Inserting the advertisement into the media (par. 2-4 and 37)] 
dynamically inserting, by the computing device, a metadata payload into the manifest at a position based on the placeholder [The manifest metadata insertion module 218 is responsible for inserting additional metadata into the manifest (e.g., ADS 108 location information, program identifiers, original program broadcast time, program advertisement restrictions, program demographic information.  This is after metadata indicating upcoming advertisement breaks as well as actual start and end of each advertisement are added to the manifest (par. 39 and 49, Fig. 1 and 2)], 
the metadata payload customizable at runtime using a configuration syntax [inserting custom metadata, for example the metadata is inserted as custom tags in a DASH MPD manifest file (par. 39)] and 
outputting, by the computing device, the manifest with the reference to the alternate content and the metadata payload for use by the client device while playing the video [the live stream processor 102 uploads the segment files and manifest files to a CDN 104 from which they are retrieved by the client 110 (par. 41, Fig. 1)].
Ma does not explicitly disclose: an identifier that associates the metadata payload with the client device.
Phillips teaches: the metadata payload customizable at runtime using an identifier that associates the metadata payload with the client device [Manifest files of the segmented media content may be modified (customized) to only include metadata information of media segments encoded at a particular single bitrate based upon buffer characteristics of the client device's media player (par. 3-4)].
It would have been obvious to one of ordinary skill in the art, having the teachings of Ma and Phillips before the effective filing date of the claimed invention to modify the method of Ma by incorporating the metadata payload customizable at runtime using an identifier that associates the metadata payload with the client device as disclosed by Phillips.  The motivation for doing so would have been to provide a consistent quality of service to end users and further to facilitate a more optimal video service throughout the network (Phillips – par. 6).  Therefore, it would have been obvious to combine the teachings of Ma and Phillips to obtain the invention as specified in the instant claim.
Regarding claim 5, Ma and Phillips teach the method of claim 1; Ma further teaches: the source of the metadata payload is from an advertisement engine that selects advertisements for insertion in the manifest, and the metadata payload is selected from a response from the advertisement engine when the advertisement engine is called to select the advertisements [The manifest metadata insertion module 218 is also responsible for performing segment URL rewrite. In one embodiment, the advertisement segment URLs are rewritten to point to the replacement advertisement segments specified in the advertisement placement response (par. 49, Fig. 1 and 2)].
Regarding claim 6, Ma and Phillips teach the method of claim 5; Ma further teaches: the metadata payload is based on a path that provides information related to the client device playing an advertisement that was selected by the ad engine [URL for replacement advertisements (par. 2 and 49, Fig. 1)].
Regarding claim 7, Ma and Phillips teach the method of claim 6; Ma further teaches: the path is an impression tracker for the playing of the advertisement [record an ad impression and provide advertisement impression information to the ADS 108 (par. 55 and 62)].
Regarding claim 8, Ma and Phillips teach the method of claim 1; Ma further teaches: the source of the metadata payload is from a manifest manipulator service, and the metadata payload is selected from a configuration of the manifest manipulator service [The manifest metadata insertion module 218 is responsible for inserting additional metadata into the manifest (par. 49, Fig. 2)].
Regarding claim 9, Ma and Phillips teach the method of claim 8; Phillips further teaches: the metadata payload is based on a variable from the configuration [determining which bitrate representation metadata to include in the manifest based on variables such as client buffer size (par. 30)].
Regarding claims 13 and 23, Ma and Phillips teach the method of claim 1; Ma further teaches: the configuration syntax specifies at least one of a client device, an advertisement engine, a manifest, and a manifest manipulator service as the source of the metadata payload [Ad decision server 108 (Fig. 1) and Manifest Metadata Insertion 218 (par. 39, Fig. 2)].
Regarding claim 14, Ma and Phillips teach the method of claim 1; Ma further teaches: the placeholder comprises a placement opportunity start placeholder indicating a start of an advertisement break and a placement opportunity end placeholder indicating an end of an advertisement break [advertisement boundaries as well as the actual start and end of each advertisement (par. 39)].
Regarding claim 15, Ma and Phillips teach the method of claim 1; Ma further teaches: the placeholder comprises a placement start placeholder indicating a start of an opportunity to insert an advertisement or blackout content as the alternate content and a placement end placeholder indicating an end of an opportunity to insert the advertisement or blackout content as the alternate content [advertisement boundaries as well as the actual start and end of each advertisement (par. 39)].
Regarding claim 16, Ma and Phillips teach the method of claim 1; Ma further teaches: the placeholder comprises an end of session placeholder indicating the end of a session [End of the final advertisement in the advertisement pod (par. 40)].
Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Ma et al. (US 2014/0150019 A1) in view of Phillips et al. (US 2016/0366202 A1) and further in view of Wang (US 2017/0026437 A1).
Regarding claim 2, Ma and Phillips teach the method of claim 1; Phillips further teaches: the source of the metadata payload is from the client device [delivery acknowledgements 1032 from client device 1006 are provided to the server 1016 which uses the acknowledgements to determine the metadata information of media segments encoded at a particular single bitrate (par. 3-4 and 44)].
Ma and Phillips do not explicitly disclose: the metadata payload is selected from a link sent by the client device.
Wang teaches: the metadata payload is selected from a link sent by the client device [the metadata is sent through a parameter in a URL from the client (par. 8, 50-52, 74-79, Fig. 3, 8, and 9A-9C)].
It would have been obvious to one of ordinary skill in the art, having the teachings of Ma, Phillips, and Wang before the effective filing date of the claimed invention to modify the method of Ma and Phillips by incorporating the metadata payload is selected from a link sent by the client device as disclosed by Wang.  The motivation for doing so would have been to enable client feedback through parameters (Wang – par. 75).  Therefore, it would have been obvious to combine the teachings of Ma and Phillips with Wang to obtain the invention as specified in the instant claim.
Regarding claim 3, Ma, Phillips, and Wang teach the method of claim 2; Wang further teaches: the metadata payload is based on a parameter from the link [parameters in the URL (par. 8, 50-52, 74-79, Fig. 3, 8, and 9A-9C)].
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Ma et al. (US 2014/0150019 A1) in view of Phillips et al. (US 2016/0366202 A1), further in view of Wang (US 2017/0026437 A1), and further in view of Azari et al. (US 9,691,068 B1).
Regarding claim 4, Ma, Phillips, and Wang teach the method of claim 2; Ma, Phillips, and Wang do not explicitly disclose: the metadata payload is based on a regular expression for data in the link.
Azari teaches: the metadata payload is based on a regular expression for data in the link [regular expressions to parse metadata from a link (col. 6, lines 5-15)].
It would have been obvious to one of ordinary skill in the art, having the teachings of Ma, Phillips, Wang, and Azari before the effective filing date of the claimed invention to modify the method of Ma, Phillips, and Wang by incorporating the metadata payload is based on a regular expression for data in the link as disclosed by Azari.  The motivation for doing so would have been to parse a set of metadata (Azari – col. 6, lines 5-15).  Therefore, it would have been obvious to combine the teachings of Ma, Phillips, and Wang with Azari to obtain the invention as specified in the instant claim.
Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Ma et al. (US 2014/0150019 A1) in view of Phillips et al. (US 2016/0366202 A1) and further in view of Haritaoglu et al. (US 2017/0332113 A1).
Regarding claim 10, Ma and Phillips teach the method of claim 1; Ma and Phillips do not explicitly disclose: the source of the metadata payload is from the manifest, and the metadata payload is selected from the manifest that is received for the video.
Haritaoglu teaches: the source of the metadata payload is from the manifest, and the metadata payload is selected from the manifest that is received for the video [parse the updated manifest file and extract the alternative content payload information, video segments are replaced in the manifest file, and alternative content payload information is included (par. 43)].
It would have been obvious to one of ordinary skill in the art, having the teachings of Ma, Phillips, and Haritaoglu before the effective filing date of the claimed invention to modify the method of Ma and Phillips by incorporating the source of the metadata payload is from the manifest, and the metadata payload is selected from the manifest that is received for the video as disclosed by Haritaoglu.  The motivation for doing so would have been to include the same metadata with alternative content, such as to measure the effectiveness of the alternative content (Haritaoglu – par. 38 and 42-43).  Therefore, it would have been obvious to combine the teachings of Ma and Phillips with Haritaoglu to obtain the invention as specified in the instant claim.
Regarding claim 11, Ma, Phillips, and Haritaoglu teach the method of claim 10; Haritaoglu further teaches: the metadata payload is based on a variable from the manifest [(Fig. 5)].
Claims 12 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Ma et al. (US 2014/0150019 A1) in view of Phillips et al. (US 2016/0366202 A1) and further in view of Johnson et al. (US 2015/0277939 A1).
Regarding claims 12 and 22, Ma and Phillips teach the method of claim 1; Ma and Phillips do not explicitly disclose: the configuration syntax specifies name and value pairs that are used to select the placeholder and the source of the metadata payload.
Johnson teaches: the configuration syntax specifies name and value pairs that are used to select the placeholder and the source of the metadata payload [configuration includes name-value pairs (par. 43, see also par. 56 and 63)].
It would have been obvious to one of ordinary skill in the art, having the teachings of Ma, Phillips, and Johnson before the effective filing date of the claimed invention to modify the method of Ma and Phillips by incorporating the configuration specifies name and value pairs that are used to select the placeholder and the source of the metadata payload as disclosed by Johnson.  The motivation for doing so would have been to provide a configuration based on selected values from different configuration providers (Johnson – par. 38 and 42-43).  Therefore, it would have been obvious to combine the teachings of Ma and Phillips with Johnson to obtain the invention as specified in the instant claim.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alexander Boyd whose telephone number is (571)270-0676. The examiner can normally be reached Monday - Friday 9am-5pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jefferey Harold can be reached on 571-272-7519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDER BOYD/Examiner, Art Unit 2424               
/JEFFEREY F HAROLD/Supervisory Patent Examiner, Art Unit 2424